Title: To Thomas Jefferson from John Imeson, 12 July 1808
From: Imeson, John
To: Jefferson, Thomas


                  
                     
                        on or before 12 Jul 1808
                     
                  
                  May it please your Excellency Once more and the Last time I ever shall trouble your any more your goodness as been three or four times the saving my family from want. and hearing your a going to Leave us make me Unhappy to Lose so good a friend who is a father to the poor in need and Disstress and a true Patriot to your Country at Large the Loss will be felt by many besides me a almost blind Disstressd man but still hope you Will Leave one that will follow your Morals in all it good and Charitable Actions. Sir I have Lost my sight so that I can Do no work nor hardly see my way a Long. I first Lost my sight in the revolutinary Warr. I fought and bleed for my Country but now alass am no more abill tho the Spirit is good but the flesh is weak I have Labourd hard to keep my Family from the poor house and by my wife Industry and what good Christian as helpt. I Did not bring my self to Disstress by Drinking or by Gaming as I can get you my Character from the heads of the City. May it please your Excellency to relieve me this time I shall be ever bound With My family for your protection, in this Life and a Crown of Glory in the World to Come
                  
                     John Imeson
                     
                  
               